DISMISS; and Opinion Filed November 30, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01271-CV

                   IN RE METHODIST HOSPITALS OF DALLAS
            D/B/A METHODIST RICHARDSON MEDICAL CENTER, Relator

                  Original Proceeding from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01349-2016

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore
       Before the Court is relator’s November 21, 2016 motion to dismiss for mootness in which

relator states that the issue raised in this original proceeding has been resolved by a subsequent

trial court order and is now moot. We grant the motion, lift the Court’s October 26, 2016 order

staying the trial court’s October 20, 2016 order compelling appellant to respond to plaintiff’s

interrogatory no. 5, and dismiss this original proceeding. See TEX. R. APP. P. 42.1(a).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
161271F.P05